Exhibit 10.1 PROMISSORY NOTE U.S.$750,000.00 June 16, 2017 FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, the undersigned, ERBA Diagnostics, Inc., a Delaware corporation (“ Maker ”), promises to pay to the order of Erba Diagnostics Mannheim GmbH, a company organized under the laws of Germany which is the majority stockholder of Maker (“ Holder ”), the principal sum of seven hundred fifty thousand United States dollars (U.S.$750,000.00) (the “ Principal ”), plus interest (the “ Interest ”) on the Principal from time to time remaining unpaid, calculated at the simple rate of three and one-half percent (3.5%) per annum, and payable as hereinafter set forth. Interest shall be calculated on the basis of a year of three hundred sixty (360) days for the actual number of days elapsed. 1.
